Citation Nr: 0006788	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1943 to August 
1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death and denied eligibility 
for DEA.


FINDINGS OF FACT

1.  The veteran died in February 1997 at the age of 79.

2.  The death certificate indicates that the immediate cause 
of death was chronic obstructive lung disease; the causes 
contributing to death were peripheral vascular disease and 
type II diabetes mellitus.

3.  At the time of his death, the veteran had service-
connected disability from shell fragment wounds of the dorsal 
surface of the right forearm with injury to muscle groups VII 
and VIII with ulna nerve injury, rated 40 percent disabling, 
shell fragment wound of the right thigh with injury to muscle 
group XIV, rated 30 percent disabling, and shell fragment 
wound of the right hand, with post operative tendon repair, 
injury to muscle group IX , and ankylosis of the 
metacarpophalangeal joint of the right thumb, rated 20 
percent disabling.

4.  The record contains no competent medical evidence or 
opinion that the veteran's service-connected disabilities 
caused or contributed to the cause of the his death.

5.  The record contains no medical evidence that the 
veteran's chronic obstructive lung disease, peripheral 
vascular disease, or diabetes mellitus was incurred during 
his active military service or that there is a nexus between 
the cause of the veteran's death and any disease or injury 
incurred or aggravated during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to DEA benefits is not well 
grounded. 38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  The VA benefits 
system requires more than just an allegation of entitlement.  
A claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran's death, and the disorder identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability 
-- will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  Therefore, the 
appellant must meet only the second and third elements under 
Caluza for a well-grounded claim.

At the time of the veteran's death, service connection was in 
effect for shell fragment wound of the dorsal surface of the 
right forearm with injury to muscle groups VII and VIII with 
ulna nerve injury, rated 40 percent disabling, shell fragment 
wound of the right thigh with injury to muscle group XIV, 
rated 30 percent disabling, and shell fragment wound of the 
right hand, with post operative tendon repair, injury to 
muscle group IX, and ankylosis of the metacarpophalangeal 
joint of the right thumb, rated 20 percent disabling.

The death certificate indicates that the veteran died in 
February 1997 at the age of 79 years.  The immediate cause of 
death was listed as chronic obstructive lung disease.  Other 
significant conditions contributing to death were peripheral 
vascular disease and Type II diabetes mellitus.  No autopsy 
was conducted.

The appellant has asserted that the veteran's service-
connected disability from shell fragment wounds of the right 
forearm, right hand, and right thigh caused or contributed to 
the cause of his death.  In her notice of disagreement filed 
in May 1997, she asserted that the veteran had a long, wide 
scar ". . . full of adhesion which blocked all of his blood 
vessels which caused his death."  The Board has thoroughly 
reviewed the entire record and finds no competent medical 
evidence or opinion which supports the appellant's assertion 
that the veteran's service-connected disabilities caused or 
contributed to the cause of his death.  In the absence of 
evidence that the appellant has the expertise to render an 
opinion about the nexus between the veteran's death and his 
service-connected disabilities, her assertions about such a 
relationship are afforded no probative weight.  See Esprirtu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether the disabilities which 
caused or contributed to the veteran's death, that is, 
chronic obstructive lung disease, peripheral vascular 
disease, and type II diabetes mellitus, should have been 
service connected.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of chronic 
obstructive lung disease, peripheral vascular disease, or 
diabetes mellitus.  Nor does the record show that he had 
compensable disability from diabetes mellitus within the 
first post-service year.  In fact, the earliest dated 
evidence that the veteran had diabetes mellitus and a 
respiratory disorder was made in 1969.  A report of a private 
physician dated in June 1969 contains diagnoses of diabetes 
mellitus and chronic bronchitis.  The earliest dated evidence 
that the veteran had disability from peripheral vascular 
disease was made in February 1992.  None of the evidence 
contained in the claims folder indicates that the veteran's 
disability from a lung disorder, diabetes mellitus, or 
peripheral vascular disease was related to any disease or 
injury he incurred during his active military service.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred during his active military 
service any of the disorders which caused or contributed to 
the cause of his death.  Nor is there evidence that the had 
compensable disability from diabetes mellitus within one year 
after his separation from service.  Further, there is no 
competent medical evidence or opinion indicating a nexus 
between the disorders which caused or contributed to the 
veteran's death and any disease or injury which the veteran 
incurred during his active service.  Therefore, the Board 
finds that the veteran's chronic obstructive lung disease, 
peripheral vascular disease, and diabetes mellitus were not 
incurred during his active military service.  The Board 
concludes that the claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.

In December 1998, the appellant submitted a statement from a 
physician which indicated that the veteran had been treated 
for severe, chronic lung disease related to his history of 
chronic tobacco dependence.  In a statement also submitted in 
December 1998, the appellant asserted that the veteran began 
smoking prior to his entry into service and increased his 
smoking during such service.  She implied that the veteran 
smoked continuously until the time of his death and that his 
death was the result of smoking tobacco products.  Prior to 
December 1998, the appellant had not claimed that the 
veteran's death resulted from his smoking tobacco.  This 
evidence from the appellant was in response to a letter dated 
in November 1998 from the RO, requesting that the appellant 
submit such evidence.  A deferred rating decision in November 
1998 seems to indicate that the RO considered the "smoking 
issue" to be an "inferred issue" in the claim, perhaps on 
the basis of private medical reports, received in October 
1998, that refer to the veteran's "long history of heavy 
tobacco usage" coupled with service medical records that 
referred to the veteran's use of tobacco. 

For claims filed after June 9, 1998, service connection for 
tobacco-related disability may be granted only for such 
disability as became manifest during service or to a 
compensable degree during an applicable presumptive period.  
38 U.S.C.A. § 1103 (West Supp. 1999).  The veteran's service 
medical records do not show that he incurred a smoking-
related disability during his active service or that he 
developed compensable disability from a smoking-related 
chronic disease within one year of his separation from 
service.  Under such circumstances, the claim of service 
connection for the cause of the veteran's death, to the 
extent that such claim is based on the assertion that his 
chronic obstructive lung disease was due to smoking tobacco 
products, cannot be granted.

Section 1310 of Title 30 of the United State Code provides 
that when a veteran dies from a service-connected disability, 
VA shall pay DIC to such veteran's surviving spouse.  Under 
38 U.S.C.A. § 3501(a)(1)(B), the term "eligible person" for 
purposes of benefits under Chapters 35 (DEA) and 36 includes 
the surviving spouse of any person who died of a service-
connected disability.  Since the Board has found that the 
claim of entitlement to service connection for the cause of 
the veteran's death is not well grounded, the claims for 
benefits that would be payable if the veteran died from 
service-connected disability, including DIC and DEA, are also 
not well grounded.

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the appellant 
has been given adequate notice to respond, and if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  I conclude that she has not been 
prejudiced by the decision to deny her appeal on the basis 
that the claim is not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

